t c no united_states tax_court norwest corporation and subsidiaries successor_in_interest to davenport bank and trust company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date d and n entered into a transaction that resulted in n's owning all the stock of an entity of which d was a part p concedes that sec_263 i r c requires that d capitalize the costs that were directly related to the transaction p disputes r's determination that sec_162 i r c does not let d deduct investigatory and due diligence costs and all of its officers' salaries the investigatory costs relate primarily to services rendered by l a law firm before d agreed to participate in the transaction d retained l to investigate whether a reorganization-like transaction with n would be good for d and its local community so that d's management and board could decide whether d should agree to such a transaction the remaining investigatory costs relate to services performed by l in investigating whether after the transaction n's director and officer liability coverage would protect d's directors and officers for acts and omissions occurring before the transaction the due diligence costs relate to services performed by l in connection with n's due diligence review the disallowed officers' salaries were attributable to the transaction held sec_162 i r c does not let d deduct any of the disputed costs mark a hager john r kalligher william k wilcox and walter a pickhardt for petitioner jack forsberg for respondent laro judge norwest corp norwest and subsidiaries successor_in_interest to davenport bank and trust co dbtc and subsidiaries petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in dbtc's consolidated federal_income_tax following petitioner's concessions the only issue left to decide is whether sec_162 allows dbtc to deduct investigatory costs due diligence costs and officers' salaries which respondent determined were attributable to an acquisition of dbtc we hold that dbtc may not deduct any of these costs unless otherwise stated section references are to the internal_revenue_code in effect for the subject year rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact general information norwest is a bank_holding_company that was incorporated in it is the parent_corporation of an affiliated_group_of_corporations norwest consolidated_group that files consolidated federal_income_tax returns its affiliates include commercial banks in states and numerous other corporations which provide financial services norwest's stock is traded on the new york and midwest stock exchanges bettendorf bank national association bbna is a member of the norwest consolidated_group bbna is a national banking association operating under a charter granted by the office of the comptroller of the currency occ bbna conducts a general banking business from its main office in bettendorf iowa and from two branches one in bettendorf and the other in davenport iowa dbtc is an iowa state bank that was incorporated in before the transaction defined below it provided banking and related_services in the four-city area that consists of davenport bettendorf rock island illinois and moline tllinois quad cities area its main office was in davenport ' most of the facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference when the petition was filed petitioner's principal_place_of_business was in minneapolis minnesota and it had four branches three in davenport and one in donahue towa it filed a consolidated federal_income_tax return with two wholly owned subsidiaries dbtc's only class of stock was thinly traded in the davenport over-the-counter market it had million shares outstanding and dbtc's founder v o figge and his five children collectively the figges owned collectively and beneficially the following numbers and percentages of these shares number percentage v o figge big_number john k figge big_number james k figge big_number thomas k figge big_number ann figge brawley big_number marie figge wise big_number big_number dbtc's directors and executive officers other than the figges owned another big_number percent of these shares on date the transaction in iowa adopted interstate banking legislation that allowed for the first time the acquisition of iowa banks by banking institutions located in states which were contiguous with towa and which had enacted reciprocal legislation dbtc's management expected that national banking would follow and that many large banks including some from outside iowa would be competing in the quad cities area dbtc's management was concerned that banks of dbtc's size ie larger than the small community banks and smaller than the large regional banks would be unable to compete in the future during norwest began talking to dbtc about joining their businesses and these discussions intensified in early dbtc retained the law firm of lane waterman l w to assist it in these discussions l w investigated whether dbtc would strategically fit with norwest and its affiliates and whether a reorganization between dbtc and norwest would be good for the community on date dbtc's board_of directors met to consider merging dbtc into norwest over v o figge's objection to the merger the board authorized john k figge james k figge and thomas k figge in their capacities as executive officers to negotiate with norwest and to hire legal and other representatives with the intent to recommend to dbtc's board a letter of intent between dbtc and norwest on a plan_of_reorganization the board also appointed an ad hoc committee special committee consisting of four outside directors to perform an independent due diligence review to obtain professional advice and to report to dbtc's board as to the except for the discussions set forth herein dbtc never discussed joining its business with that of any other entity fairness and appraisal of the proposed transaction norwest's board_of directors on the same day authorized using up to million shares of norwest common_stock to effect a transaction with dbtc dbtc retained j p morgan co inc as its financial adviser for any transaction with norwest and to render an opinion as to the fairness of the consideration that dbtc's shareholders might receive in the transaction dbtc retained kpmg peat marwick to render opinions primarily on whether the proposed transaction would be a reorganization for federal_income_tax purposes and whether the proposed transaction would qualify for a desired method_of_accounting on date dbtc's board met to consider a transaction transaction whereby dbtc and bbna would be consolidated to form a national bank new davenport which would be wholly owned by norwest at the meeting the special committee recommended that the transaction be approved and j p morgan opined that the transaction was fair to dbtc's shareholders from a financial point of view dbtc's board approved the transaction on the same day bbna's board approved the transaction four other events also occurred on date with respect to the transaction first norwest bbna and dbtc entered into an agreement agreement whereby they agreed to the transaction subject_to regulatory approval approval of dbtc's and bbna's shareholders and the satisfaction of certain conditions which included the receipt of regulatory approvals including the approval of the occ without any requirement or condition that norwest would consider unduly burdensome and the receipt of peat marwick’s opinions that the transaction would qualify for the desired method_of_accounting and as a tax-free reorganization second norwest entered into voting agreements with certain dbtc shareholders these shareholders held percent of dbtc's stock and included john figge james figge thomas figge and other members of the figge family the voting agreements provided that these shareholders would vote their shares in favor of the transaction and that they would help norwest complete the transaction third bbna entered into employment agreements with v o figge john figge james figge thomas figge and richard r horst the employment agreements provided that the five listed people would be employed as officers of new davenport for year at the same salaries they were receiving from dbtc the parties to the transaction contemplated that john figge james figge and thomas figge would become senior vice presidents of new davenport and that the members of dbtc's board would become members of new davenport's board norwest agreed to cause john figge to be elected to its board fourth norwest issued a press release announcing that it had agreed with dbtc to acquire dbtc the release quoting v o figge stated in part after extensive deliberations the board_of dbtc has determined that it is in the best interests of davenport bank and its stockholders customers employees and the community it serves to become part of a larger and more diversified financial_institution that offers local national and international resources through what might be termed a personal hometown presence it is for these reasons that the board has given careful consideration to a merger with an organization that competes aggressively on a regional and national basis and can provide the quad-cities with a broader array of banking products and services following the signing of the agreement norwest commenced a due diligence review on dbtc and on dbtc's business activities dbtc employees and l w helped norwest perform the review which lasted throughout august l w primarily acted as the contact for both norwest and dbtc on or about date norwest applied to the occ for approval to consolidate dbtc and bbna at or about the same time a prospectus was filed with the securities_and_exchange_commission sec for the issuance to dbtc shareholders of up to million shares of norwest common_stock upon the consummation of the transaction the prospectus also served as the proxy statement for a special meeting special meeting of dbtc's shareholders to be held on date for the purpose of voting on the transaction the sec approved the proxy statement and it became effective on date on the effective date dbtc notified its shareholders of the special meeting advised them that its board recommended voting in favor of the transaction and mailed them a copy of the proxy statement on date bbna's board called a special shareholder meeting for date for the purpose of voting on the transaction at the special meeting on date dbtc's shareholders approved the transaction approximately weeks later bbna's shareholders approved the transaction on or about date the occ approved dbtc's consolidation with bbna effective date shortly before the approval dbtc and bbna had entered into an agreement providing that the transaction would be effective as of a m on the date that it was approved by the occ thus on date the transaction became effective among other things dbtc and bbna were merged to form a consolidated national banking association under bbna's charter and under the w3 name davenport bank and trust company and new davenport became a wholly owned subsidiary of norwest norwest exchanging pursuant to u s c sec_215 the statutory provision under which the consolidation took place the identities of dbtc and bbna continued in new davenport see also 132_f2d_971 5th cir 115_f2d_913 4th cir -- - big_number shares of its common_stock for the stock of dbtc other than fractional shares and shares with respect to which dissenter's appraisal rights were exercised and for which dollar_figure was paid and then receiving all the stock of new davenport in exchange for the stock of dbtc following the transaction new davenport carried on a banking business new davenport's main office was the same office as dbtc's and new davenport's branches were at the four locations at which dbtc had formerly operated not including the main office and at each of the three locations at which bbna had formerly operated including the location that had been bbna’s main office new davenport offered a wider array of products and services than dbtc had offered before the transaction and continued dbtc’s tradition of being a charitable and community leader dbtc's board and management anticipated that the transaction would produce significant long-term benefits for dbtc and its shareholders among others costs incurred by dbtc in during dbtc paid l w dollar_figure for services rendered dollar_figure and disbursements made dollar_figure during the year dbtc deducted the dollar_figure on its federal_income_tax return petitioner concedes that dbtc's dollar_figure deduction was improper alleging that the deduction should have been dollar_figure dbtc paid dollar_figure of the dollar_figure for services rendered and disbursements made before date in investigating the products services and reputation of norwest and bbna ascertaining whether norwest and bbna would be a good business fit for dbtc and ascertaining whether the proposed transaction with norwest and bbna would be good for the davenport community none of the dollar_figure was for fees or disbursements related to services performed by l w in negotiating price working on the fairness opinion advising dbtc’s board with respect to fiduciary duties or satisfying securities law requirements twenty-three thousand seven hundred dollars of the dollar_figure related to services performed and disbursements made by l w in late july and date in connection with norwest's due diligence review the remainder of the amount alleged to be deductible dollar_figure related to services performed and disbursements made by l w in connection with investigating whether norwest's director and officer liability coverage would protect dbtc's directors and officers following the transaction for acts and omissions occurring beforehand at the time of the services dbtc had a director and officer policy that was due to expire on date norwest agreed with dbtc to maintain insurance until at least date that would protect dbtc's directors and officers against acts and omissions occurring before date the effective date of the transaction norwest eventually bought such a policy during dbtc had executives and other officers collectively the officers john figge james figge thomas figge and richard horst worked on various aspects of the transaction as did other officers none of the officers were hired specifically to render services on the transaction all were hired to conduct dbtc's day-to-day banking business dbtc’s participation in the transaction had no effect on the salaries paid to its officers of the salaries paid to the officers in dollar_figure was attributable to services performed in the transaction dbtc deducted the salaries including the dollar_figure on its federal_income_tax return respondent disallowed the dollar_figure deduction ie the portion attributable to the transaction opinion following petitioner's concession that dbtc must capitalize most of the costs related to the transaction we are left to decide whether dbtc may deduct the officers' salaries and some of its legal fees respondent argues that 503_us_79 requires that these costs be capitalized because respondent states the transaction here like the transaction there involved a friendly acquisition from which the parties thereto anticipated significant long-term benefits for the acquired entity petitioner argues that the costs are deductible currently petitioner asserts that the officers' salaries were part of the annual salaries that dbtc agreed to pay the officers to conduct dbtc's everyday banking business and although the officers worked on the transaction this work was tangential to the specific duties they were hired to perform petitioner asserts that the other costs in dispute represent ordinary and necessary expenses which dbtc incurred primarily for investigatory and due diligence services related to the expansion of its business and which for the most part were incurred before dbtc's management decided to enter into the transaction petitioner asserts that indopco is not controlling because it did not overrule a long line of cases eg briarcliff candy corp v commissioner 475_f2d_775 2d cir revg and remanding tcmemo_1972_43 and ncnb corp v united_states 684_f2d_285 4th cir which allowed a deduction for investigatory and due diligence costs incurred incident to the expansion of an existing business petitioner asserts that sec_195 and its application to corporate acquisitions support its position we agree with respondent that indopco requires us to sustain his determination sec_162 provides a deduction for an accrual_method taxpayer like dbtc only for an expenditure that is an expense an ordinary_expense a necessary expense incurred during the taxable_year and made to carry on a trade_or_business see 403_us_345 see also rule a indopco inc v commissioner supra pincite 290_us_111 an expense that creates a separate and distinct asset is not ordinary see commissioner v lincoln sav loan association supra pincite see also 110_tc_402 bnc bancorp inc v commissioner 110_tc_349 68_tc_872 affd 592_f2d_433 8th cir nor is an expense ordinary when it generates a significant long-term benefit that extends beyond the end of the taxable_year see indopco inc v commissioner supra pincite 405_us_298 731_f2d_1181 5th cir fmr corp subs v commissioner supra pincite 106_tc_445 see also in re federated dept stores inc bankr s d ohio recognizing income concomitantly with the recognition of the related expenses is a goal of our income_tax system anda proper matching is achieved when an expense is deducted in the taxable_year or years in which the related_income is recognized see 507_us_546 -- - 364_us_122 688_f2d_1376 11th cir affg in part and remanding in part on an issue not relevant herein tcmemo_1981_123 65_f3d_329 3d cir 103_tc_247 affd 68_f3d_41 2d cir in indopco inc v commissioner supra the supreme court set forth its most recent elucidation on the subject of capitalization there the taxpayer was a public corporation the two largest shareholders of which were approached in date about selling their stock ina friendly transaction the shareholders indicated that they would part with their stock if a transaction was structured under which they could do so tax free a tax-free acquisition plan was formulated under which the shareholders could transfer their stock to the acquirer shortly thereafter the taxpayer's board_of directors retained an investment banking firm to evaluate the formal offer for the stock render a fairness opinion and generally assist in the event of the emergence of a hostile tender offer the transaction was consummated in date the commissioner determined that sec_162 did not let the taxpayer deduct the direct costs that it incurred to facilitate the transaction namely investment banking fees -- - and expenses and legal fees and expenses related to advice given to the taxpayer and its board on their legal rights and obligations with respect to the transaction the participation in negotiations the preparation of documents and the preparation of a request for a ruling from the commissioner on the tax-free acquisition plan we agreed we found that it was in the taxpayer's long-term interest to shift ownership of its stock to the acquirer see 93_tc_67 affd 918_f2d_426 3d cir affd sub nom 503_us_79 we stated that the expenses were capitalizable because they were incurred incident to a shift in ownership the benefits of which could be expected to produce returns for many years in the future ' id pincite quoting e i du pont de nemours co v united stat432_f2d_1052 3d cir our holding was affirmed by the u s court_of_appeals for the third circuit which rejected the taxpayer's argument based on commissioner v lincoln sav loan association supra pincite that the expenses were not capitalizable because they did not create or enhance a separate and distinct asset see national starch chem corp v commissioner f 2d pincite the supreme court also rejected this argument the court stated that lincoln savings stands merely for the proposition that an expense must be capitalized under sec_263 when it serves to create or enhance a separate and distinct asset the court noted however that the creation or enhancement of a separate asset is not the sole determinant for capitalization the court clarified its holding in lincoln savings stating nor does our statement in lincoln savings that the presence of an ensuing benefit that may have some future aspect is not controlling prohibit reliance on future benefit as a means of distinguishing an ordinary business_expense from a capital_expenditure although the mere presence of an incidental future benefit---- some future aspect --may not warrant capitalization a taxpayer's realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization indeed the text of the code's capitalization provision sec_263 which refers to permanent improvements or betterments itself envisions an inguiry into the duration and extent of the benefits realized by the taxpayer indopco inc v commissioner supra pincite fn ref and citations omitted the court concluded that the professional fees before them fell within the longstanding rule that expenses directly incurred in reorganizing or restructuring a corporate entity for the benefit of future operations are not deductible under sec_162 the purpose for which these expenses are made the court stated has to do with the corporation's operations and betterment for the duration of its existence or for the indefinite future or for a time somewhat longer than the current taxable year' id pincite quoting 326_f2d_712 8th cir affg 39_tc_423 -- - on two occasions we have applied indopco to require capitalization of acquisition-related expenditures first in 99_tc_648 we held that indopco prohibited a taxpayer from currently deducting expenses for professional services incurred incident to a takeover that was not hostile it appears that these expenses were attributable to an agreement that the taxpayer had with e f hutton to provide advice and services on the takeover see id pincite the taxpayer had argued that these expenses were currently deductible because the takeover was a hostile one from which it received no long-term benefit we found that the takeover was not hostile and that it generated long-term benefits most recently in a e staley manuf105_tc_166 revd and rem119_f3d_482 7th cir we held that indopco prevented the taxpayer from currently deducting expenses for investment bankers' fees and printing costs incurred incident to a takeover the taxpayer had argued that these expenses were currently deductible because the takeover was hostile we held that the expenses had to be capitalized because they were incurred incident to the taxpayer's change_of_ownership from which it derived significant long-term benefits upon appeal the court_of_appeals for the seventh circuit disagreed in part the court_of_appeals held that the expenses were deductible to the extent that they were not incurred to facilitate the transaction at issue there the cases of indopco victory markets and a b staley all addressed the capitalization of expenses which were incurred as direct costs of effecting a corporate acquisition in the instant case by contrast dbtc incurred the disputed costs before and incidentally with its acquisition petitioner focuses on the timing of the disputed costs and invites the court to allow deductibility of these costs because they were incurred in investigating the expansion of its existing business before the time that dbtc's management had formally decided to enter into the transaction by approving the agreement we decline this invitation the disputed expenses are mostly preparatory expenses that enabled dbtc to achieve the long-term benefit that it desired from the transaction and the fact that the costs were incurred before dbtc's management formally decided to enter into the transaction does not change the fact that all these costs were sufficiently related to the transaction in accordance with indopco the costs must be capitalized because they are connected to an event namely the transaction that produced a significant long-term benefit to the extent that petitioner relies on cases such as briarcliff candy corp v commissioner 475_f2d_775 2d cir and ncnb corp v united_states 684_f2d_285 4th cir for a different result petitioner's reliance is - - misplaced we read indopco to have displaced the body of law set forth in briarcliff candy and its progeny insofar as they allowed deductibility of investigatory costs in a setting similar to that at hand 1ie where an expenditure does not create a separate and distinct asset accord 110_tc_402 the supreme court granted certiorari in indopco to resolve the conflict among the courts of appeals on the requirements for capitalization in the absence of a separate and distinct asset the supreme court in indopco reguired that an expense be capitalized when it produces a significant long- term benefit even when as is the case here the expense does not produce a separate and distinct asset petitioner's position on the timing of the investigatory fee sec_1s similar to an argument that was rejected by the courts in bllis banking corp v commissioner tcmemo_1981_123 there the taxpayer was a bank_holding_company that under state law had to acquire the stock of other banks or organize new banks in order to expand its business into new geographic markets the taxpayer agreed with another bank parkway and certain of parkway's shareholders to acquire all of parkway's stock in exchange for taxpayer stock the agreement was contingent on the occurrence of certain events before the acquisition but incident thereto the taxpayer incurred various expenses conducting a due diligence examination of parkway's books these expenses were for office supplies filing fees travel_expenses and accounting fees the taxpayer deducted these expenses and the commissioner disallowed the deduction the commissioner determined that the expenses had to be capitalized we sustained the commissioner's disallowance we held that the expenses were capital in nature because they were incurred incident to the acquisition of a capital_asset the court_of_appeals for the eleventh circuit agreed the taxpayer had argued that the expenses were ordinary and necessary because they were incurred in connection with its decision to acquire the stock and in evaluating the market in which parkway was located ellis banking corp v commissioner f 2d pincite the taxpayer noted that the expenses were incurred before it was bound to buy parkway's stock the court_of_appeals in rejecting the taxpayer's claim to current deductibility stated that the expenses of investigating a capital_investment are properly allocable to that investment and must therefore be capitalized that the decision to make the investment is not final at the time of the expenditure does not change the character of the investment when a taxpayer abandons a project or fails to make an attempted investment the preliminary expenditures that have been capitalized are then deductible as a loss under sec_165 as the first circuit stated expenditures made with the contemplation that they will result in the creation of a capital_asset cannot be deducted as ordinary and necessary business_expenses even though that expectation is subsequently frustrated or defeated union mutual f 2d pincite emphasis in original nor can the expenditures be deducted because the expectations might have been but were not frustrated id pincite nor does our reading of sec_195 support a contrary conclusion recently in fmr corp subs v commissioner supra we addressed the applicability of sec_195 in a context analogous to the setting at hand holding that sec_263 a required that the taxpayer capitalize the costs which it incurred in developing and launching new regulated_investment_companies ric's the costs were incurred in a series of activities starting with the development of the idea for the new ric and continuing with the development of the initial marketing plan drafting of the management_contract formation of the ric obtaining the board_of trustee's approval of the contract and registering the new ric with the sec and the states in which the ric would be marketed id pincite the taxpayer had argued that sec_195 allowed for the current deductibility of all these costs because it asserted they were incurred in expanding an existing business we disagreed we held that sec_195 does not require that every expenditure incurred in any business expansion is to be currently deductible id pincite in sum we hold that dbtc may not deduct any of the disputed costs because all costs were sufficiently related to an event that produced a significant long-term benefit although the costs were not incurred as direct costs of facilitating the event that produced the long-term benefit the costs were essential to the achievement of that benefit we have considered all - - arguments by petitioner for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
